--------------------------------------------------------------------------------

Exhibit 10.2


THIRD AMENDMENT TO
LOAN AND SECURITY AGREEMENT
 
This Third Amendment to Loan and Security Agreement (the “Third Amendment”) is
made as of this 4th day of March, 2020, by and among:
 
 SANTANDER BANK, N.A., a national bank having a place of business at 28 State
Street, Boston, Massachusetts 02109 (the “Lender”);
 
JANEL GROUP, INC., a New York corporation (“Janel”), and HONOR WORLDWIDE
LOGISTICS LLC, a Texas limited liability company (“Honor WW”, and together with
Janel, individually and collectively, and jointly and severally referred to
herein as “Borrower”); and
 
JANEL CORPORATION, a Nevada corporation (“Parent”), as a Loan Party Obligor.
 
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.
 
W I T N E S S E T H:
 
WHEREAS, Janel, the Parent, certain other Subsidiaries of the Parent, and the
Lender entered into that certain Loan and Security Agreement dated as of October
17, 2017, as amended pursuant to that certain Limited Waiver, Joinder and First
Amendment to Loan and Security Agreement, dated as of March 21, 2018, and that
certain Limited Waiver, Joinder and Second Amendment to Loan and Security
Agreement, dated as of November 20, 2018 (together with any further
modifications, amendments, and restatements thereof, the “Agreement”);
 
WHEREAS, the Loan Parties have requested that the Lender modify and amend,
certain terms and conditions of the Agreement; and
 
WHEREAS, the Lender has agreed to modify and amend, certain terms and conditions
of the Agreement, all as provided for herein.
 
NOW, THEREFORE, it is hereby agreed among the parties hereto as follows:
 
1.
Capitalized Terms.  All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the Agreement.



2.
Amendments to Agreement.



a.
Section 2.6 of the Agreement (LIBOR Option) is hereby amended by adding the
following as a new subparagraph (f):




--------------------------------------------------------------------------------

“(f) If the Lender determines (which determination shall be conclusive absent
manifest error), from time to time, that (A) adequate and reasonable means do
not exist for ascertaining the LIBOR Rate and the Daily One Month LIBOR,
including, without limitation, because the Reuters Screen LIBOR01 page (or any
successor page) is not available or published on a current basis and such
circumstances are unlikely to be temporary; or (B) the administrator of the
Reuters Screen LIBOR01 page (or any successor page) or a public statement has
been made identifying a specific date after which the LIBOR Rate, the Daily One
Month LIBOR or the Reuters Screen LIBOR01 page (or any successor page) shall no
longer be made available or used for determining the interest rates for loans,
then the Lender may, in the exercise of its good faith discretion, designate in
writing a substitute index, and modify the spread above or below such newly
designated index (which designation and modification shall be conclusive absent
manifest error), in order to equate the effective interest rate of the Loans to
the LIBOR Rate and the Daily One Month LIBOR based interest rate in effect
immediately prior to such designation taking effect, and such substitute index
and spread shall take effect (a) for any fixed rate LIBOR Rate tranche then in
effect, at the end of such LIBOR Rate tranche and (b) for any Daily One Month
LIBOR Rate Loan, on the date set forth in such designation which is at least
five (5) Business Days after the date of such designation, and shall thereafter
be treated as LIBOR Rate and the Daily One Month LIBOR, respectively, or all
purposes of the Loan Documents.  Notwithstanding the foregoing, if the interest
rate for any Interest Period or the Daily One Month LIBOR determined pursuant to
the foregoing provisions is less than .75%, then the LIBOR Rate for such
interest period and the Daily One Month LIBOR shall be .75%.”
 


b.
The following is hereby added as new Section 2.9 to the Agreement:

 
“2.9       Base Rate Related Election.   For purposes of Section 2.1 and Base
Rate Loans, Borrower shall have the option (the “Base Rate Option”) to utilize
either clause (i) or clause (ii) of the definition of Base Rate.   Commencing
with Third Amendment Effective Date, unless the Base Rate Option is exercised,
clause (ii) of  such  definition  shall  apply.   Once exercised, the applicable
clause in the definition of Base Rate shall continue to apply until the Base
Rate Option is next exercised.  The Base Rate Option only may be exercised by
Borrower once per calendar quarter, and the exercise of such option shall be
effective on the Business Day Lender has received from Borrower a written notice
evidencing its election of either of the foregoing options.”
 


c.
Schedule A (Description of Terms) is hereby amended as follows:

 
i.
Row 2(a) (Base Rate Loans) is hereby restated in its entirety as follows:



(a)          Base Rate Loans:
 
Base Rate (for avoidance of doubt, the applicable margin is found in the
definition of “Base Rate”).

 


ii.
Row 4 (Maturity Date), is hereby amended by deleting the reference to “October
17, 2020” and substituting “October 17, 2022” in its stead.

 


d.
Schedule B (Definitions) is hereby amended as follows:

 
-2-

--------------------------------------------------------------------------------

i.
The definition of “Base Rate” is hereby restated in its entirety as follows:



““Base Rate” means, for any date of determination, the rate of interest equal
to, pursuant to Section 2.9 hereof, either (i) per annum from time to time
published in the money rates section of the Wall Street Journal as the “prime
rate” then in effect plus the Base Rate Margin ( provided that, if such rate of
interest becomes unavailable for any reason, the “Base Rate” for purposes of
this clause (i) means the rate of interest per annum announced by Santander
Bank, N.A. from time to time as its “prime rate” (such rate is a reference rate
only and Santander bank, N.A. may make loans or other extensions of credit at,
above or below it), and (ii) the Daily One Month LIBOR plus the LIBOR Rate
Margin. Any change in the “prime rate” shall take effect at the opening of
business on the effective date of the relevant change.”
 


ii.
The definition of “Debt Service Coverage Ratio” is hereby restated in its
entirety as follows:

 
““Debt Service Coverage Ratio” means, for the applicable period, for the Loan
Parties and their Subsidiaries on a consolidated basis, the ratio of (i) EBITDA
minus Cash Taxes minus distributions and dividends paid minus unfinanced Capital
Expenditures to (ii) CMLTD plus Interest Expense paid.  Notwithstanding the
foregoing subclause (i), the Specified 2020 Distributions will not be included
in the total of distributions and dividends paid for purposes of (x) the
calculation set forth in subclause (i) for any Covenant Compliance Period during
Fiscal Year 2020, or (y) for the avoidance of doubt, evidencing compliance with
clause (b) in the definition of Specified 2020 Distributions Conditions.”
 


iii.
The definition of “Debt Service Coverage Ratio (Borrower Group)” is hereby
restated in its entirety as follows:

 
‘“Debt Service Coverage Ratio (Borrower Group)” means, for the applicable
period, for the Borrower and its Subsidiaries on a consolidated basis, the ratio
of (i) EBITDA minus Cash Taxes minus distributions and dividends paid minus
unfinanced Capital Expenditures to (ii) CMLTD plus Interest Expense paid. 
Notwithstanding the foregoing subclause (i), the Specified 2020 Distributions
will not be included in the total of distributions and dividends paid for
purposes of (x) the calculation set forth in subclause (i) for any Covenant
Compliance Period during Fiscal Year 2020, or (y) for the avoidance of doubt,
evidencing compliance with clause (b) in the definition of Specified 2020
Distributions Conditions.”
 


iv.
The definition of “EBITDA” is hereby restated in its entirety as follows:

 
-3-

--------------------------------------------------------------------------------

““EBITDA” means, for the applicable period, as applicable pursuant to this
Agreement, (1) the Parent and its Subsidiaries on a consolidated basis, and (2)
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) Net
Income plus (b) Interest Expense deducted in the calculation of such Net Income
plus (c) taxes on income, whether paid, payable or accrued, deducted in the
calculation of such Net Income plus (d) depreciation expense deducted in the
calculation of such Net Income plus (e) amortization expense deducted in the
calculation of such Net Income plus (f) to the extent not capitalized, closing
costs and expenses incurred in connection with this Agreement plus (g) stock
based compensation expense that is non-cash deducted in the calculation of such
Net Income; plus (g) the M&A Addback in an amount not to exceed $500,000.”
 


v.
The definition of “LIBOR Rate Margin” is hereby restated in its entirety as
follows:

 
““LIBOR Rate Margin” means 2.25%.”
 


vi.
The definition of “Permitted Dividends” is hereby restated in its entirety as
follows:

 
““Permitted Dividends” means (i) dividends payable solely in capital stock or
other equity interests of such Loan Party and dividends and distributions to
Borrower; (ii) dividends or distributions to Parent to permit Parent to pay
federal, state and local income taxes then due and owing by Parent; and (iii) in
addition to the dividends and distributions permitted by clause (ii) above, (x)
dividends or distributions by Borrower to Parent so long as the Dividend Payment
Conditions are satisfied, and (y) the Specified 2020 Distributions so long as
the Specified 2020 Distributions Conditions are satisfied.”
 


vii.
By inserting the following new definitions in their correct alphabetical order:

 
A)
““Base Rate Option” has the meaning set forth in Section 2.9.”



B)
““Daily One Month LIBOR” means, for any date of determination, the rate per
annum for United States dollar deposits with a maturity of one (1) month as
reported on Reuters Screen LIBOR01 (or any successor page) at approximately
11:00 am London time on such date of determination or, if such day is not a
London business day, then on the immediately preceding London business day. 
When interest or any fee hereunder is determined in relation to Daily One Month
LIBOR, each change in such interest rate or fee shall become effective each
Business Day that Lender determines that Daily One Month LIBOR has changed.
Notwithstanding the foregoing, if the interest rate determined pursuant to the
foregoing provisions is less than .75%, then the Daily One Month LIBOR shall be
.75%.”



-4-

--------------------------------------------------------------------------------

C)
“”M&A Addback” mean the fees and expenses actually incurred and paid by (i) Loan
Parties and their Subsidiaries, and (ii) Borrower and its Subsidiaries,
respectively, in connection with acquisitions of assets or equity interests of
any Person. Upon the Lender’s request, Loan Parties shall provide the Lender
with reasonable documentation to evidence the foregoing.”



D)
“” Specified 2020 Distributions” means dividends or distributions on any Loan
Party’s stock or other equity in an aggregate amount not to exceed $500,000 for
the Loan Parties’ fiscal year ending September 30, 2020.”



E)
“” Specified 2020 Distributions Conditions” means, at the date of determination
with respect to any specified payment contemplated by Section 5.27(i), that (a)
no Default or Event of Default shall exist immediately before and after giving
effect to such payment, (b) the Loan Party Obligors shall be in compliance with
the financial covenants set forth in Section 5.28 both before and after
(calculated on a pro forma basis after giving to such transaction), (c) Excess
Availability (i) for each of the thirty (30) days immediately preceding the
payment of such distribution, and (ii) immediately following such transaction
(calculated on a pro forma basis after giving effect to such transaction), is
not less than $1,000,000, (d) Borrower shall have provided Lender with evidence,
reasonably satisfactory to Lender, that that all accounts payable are being paid
in the ordinary course of Borrower’s business,  and (e) prior to making such
payment, Administrative Borrower shall certify to the Lender in writing that the
foregoing conditions have and will be satisfied after the making of such
payment.”



F)
““Third Amendment” means that certain Third Amendment to Loan and Security
Agreement dated as of the Third Amendment Effective Date by and among the Lender
and the Borrowers and the Parent.”



G)
““Third Amendment Effective Date” means March 4, 2020.”



e.
Schedule D (Fees) is hereby amended as follows:



i.
Subparagraph (b) (Collateral Monitoring Fee) is hereby restated in its entirety
as follows:



“(b)       Collateral Monitoring Fee.  A monthly collateral monitoring fee of
$500 per month until the Termination Date (the “Collateral Monitoring Fee”),
which shall be due and payable monthly in arrears on the first day of each
month, commencing on March 1, 2020”.
 
-5-

--------------------------------------------------------------------------------


f.
The Disclosure Schedule is hereby amended and restated as set forth on the
Disclosure Schedule attached hereto.

 

3.
Acknowledgement of Mergers of Certain Borrowers.  The Loan Parties hereby
warrant and represent to the Lender that prior to the Third Amendment Effective
Date (i) each of (a) Global Trading Resources, Inc., and (b) the Janel Group of
Georgia Inc., have merged with Janel, with the surviving company being Janel
(the “Janel Merger”) and that HWL Brokerage LLC has merged with Honor WW, the
surviving company being Honor WW (the “Honor Merger”, and together with the
Janel Merger, collectively, the “Mergers”), as permitted by Section 5.27(a)(i)
of the Agreement, (ii) such Mergers have been completed in compliance with all
applicable laws, and (iii) the Loan Parties have provided the Lender with true
and complete copies of the documents evidencing such mergers, including such
documents filed with the applicable Governmental Authorities.

 

4.
Ratification of Loan Documents/Waiver.  Except as provided for herein, all terms
and conditions of the Agreement or the other Loan Documents remain in full force
and effect.  Each Loan Party Obligor each hereby ratifies, confirms, and
reaffirms all representations, warranties, and covenants contained therein and
acknowledges and agrees that the Obligations, as amended hereby, are and
continue to be secured by the Collateral.  Each Loan Party Obligor acknowledges
and agrees that each such Loan Party Obligor does not have any offsets,
defenses, or counterclaims against the Lender arising out of the Agreement or
the other Loan Documents, and to the extent that any such offsets, defenses, or
counterclaims arising out of the Agreement or the other Loan Documents may
exist, each such Loan Party Obligor hereby WAIVES and RELEASES the Lender
therefrom.

 

5.
Conditions to Effectiveness.  This Third Amendment shall not be effective until
each of the following conditions precedent have been fulfilled to the
satisfaction of the Lender:

 
a.
This Third Amendment shall have been duly executed and delivered by the
respective parties hereto and, shall be in full force and effect and shall be in
form and substance satisfactory to the Lender.



b.
Loan Party Obligors shall have executed and delivered such documents and
agreements set forth on the Closing Checklist as required by Lender.



c.
The Borrower shall have paid to the Lender all other fees and expenses then due
and owing pursuant to the Agreement and this Third Amendment.



d.
No Default or Event of Default shall exist.



-6-

--------------------------------------------------------------------------------

6.
Miscellaneous.



a.
This Third Amendment may be executed in several counterparts and by each party
on a separate counterpart, each of which when so executed and delivered shall be
an original, and all of which together shall constitute one instrument.



b.
The provisions of Section 10.15 (Governing Law) and 10.16 (Consent to
Jurisdiction; Waiver of Jury Trial) are specifically incorporated herein by
reference.



c.
This Third Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby.  No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.



d.
Any determination that any provision of this Third Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Third Amendment.



e.
The Borrower shall pay on demand all costs and expenses of the Lender,
including, without limitation, reasonable attorneys’ fees in connection with the
preparation, negotiation, execution and delivery of this Third Amendment.



f.
The Loan Party Obligors each warrants and represents that such Person has
consulted with independent legal counsel of such Person’s selection in
connection with this Third Amendment and is not relying on any representations
or warranties of the Lender or its counsel in entering into this Third
Amendment.



[remainder of page left intentionally blank]
 
-7-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto caused this Third Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.
 

   
LENDER
         
Witnessed by:
 
SANTANDER BANK, N.A.
         
 
  /s/ Michael Jantzer
 
By:
/s/ John P. Nuzzo
 
Print Name: Michael Jantzer

 
Name:  John P. Nuzzo
 
 
Its: Senior Vice President
 
 
  /s/ Pierre Desbiens
 
By:
/s/
 
Print Name: Pierre Desbiens

 
Name:
 
 
Its:
 
 
 




   
BORROWER
         
Witnessed by:
 
JANEL GROUP, INC., a New York corporation
         
      /s/ Brendan J. Killackey  
By:
/s/ Dominique Schulte
 
Print Name: Brendan J. Killackey

 
Name:  Dominique Schulte
     
Its: Vice President
             

 
Print Name:
     



Witnessed by:
 
HONOR WORLDWIDE LOGISTICS LLC, a Texas limited liability company
         
      /s/ Brendan J. Killackey  
By:
/s/ Dominique Schulte
 
Print Name: Brendan J. Killackey
 
Name:  Dominique Schulte
     
Its: Vice President
         
 

 
     




   
LOAN PARTY OBLIGOR
         
Witnessed by:
 
JANEL CORPORATION, a Nevada corporation
 
              /s/ Brendan J. Killackey  
By:
/s/ Dominique Schulte
 
Print Name: Brendan J. Killackey
 
Name:  Dominique Schulte
     
Its: President and CEO
         
       



[Signature Page to Third Amendment to Loan and Security Agreement]


-8-

--------------------------------------------------------------------------------

Disclosure Schedule
  

(see attached)
 


-9-

--------------------------------------------------------------------------------